UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6864


THOMAS M. TULLY,

                      Petitioner – Appellant,

          v.

GENE JOHNSON, Director, Virginia Department of Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00299-JRS)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas M. Tully, Appellant Pro Se. Donald Eldridge Jeffrey, III,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Thomas M. Tully seeks to appeal the district court’s

order      denying         his       Fed.    R.       Civ.     P.     60(b)        motions     for

reconsideration of the district court’s order denying relief on

his   28    U.S.C.         § 2254      (2006)         petition.          The    order    is    not

appealable        unless         a    circuit         justice       or      judge     issues     a

certificate          of     appealability.               28     U.S.C.         § 2253(c)(1)(A)

(2006); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A certificate          of     appealability             will    not       issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief     on    the      merits,      a    prisoner     satisfies          this    standard    by

demonstrating          that      reasonable           jurists       would      find    that    the

district        court’s     assessment         of      the    constitutional          claims    is

debatable       or     wrong.         Slack    v.      McDaniel,         529   U.S.     473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

                We have independently reviewed the record and conclude

that Tully has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                                  2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3